Citation Nr: 0211327	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  96-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected vertigo.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a left ankle disability.  

4.  Whether new and material evidence has been received 
sufficient reopen a claim of entitlement to service 
connection for a psychiatric disability other than 
post-traumatic stress disorder (PTSD).  

(The issues of entitlement to service connection for 
hypertension, a left ankle disability, a psychiatric disorder 
other than PTSD, a chronic ear infection claimed as chronic 
otitis media, a left foot disability, a disability of the 
lumbar spine to include arthritis, a right shoulder 
disability, PTSD, and entitlement to a total rating based on 
individual unemployability will be addressed in a separate 
decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1973 to 
September 1973, from June 1976 to July 1976, and from 
February 1977 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, granted 
service connection for vertigo, assigned a 10 percent rating 
to this disorder effective from August 1992, and denied 
service connection for a chronic ear infection.  

Following a November 1994 notification of that decision, the 
veteran perfected a timely appeal with respect to the 
10 percent rating assigned to his service-connected vertigo 
and to the denial of his claim for service connection for a 
chronic ear infection.  In July 1999, the Board remanded 
these issues to the RO for further evidentiary development.  
Following attempts to complete the requested development and 
continued denial of the veteran's claims, the RO, in May 
2002, returned his case to the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration with regard to the veteran's 
service-connected vertigo was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized that particular 
issue on appeal as set forth on the preceding page.  

Additionally, the current appeal arises from a January 1999 
rating action in which the RO determined that new and 
material evidence had not been received sufficient to reopen 
claims of entitlement to service connection for a left ankle 
disability and for a psychiatric disorder other than PTSD 
(and defined as a generalized anxiety reaction with panic 
attacks, a bipolar disorder, and depression); continued a 
previous final denial of service connection for hypertension; 
denied service connection for a left foot disability, a 
disability of the lumbar spine to include arthritis, a 
shoulder disability, and PTSD; and denied a total rating 
based on individual unemployability.  (In this regard, the 
Board notes that, in the RO's January 1999 denial of service 
connection for a shoulder disability as well as the 
subsequent statement of the case issued in November 1999, the 
RO discussed both of the veteran's shoulders.  However, in 
the substantive appeal which was received at the RO later in 
November 1999, the veteran explained that he only wished to 
pursue a claim for service connection for a right shoulder 
disability.  Consequently, the Board has characterized this 
particular issue on appeal as set forth on the preceding 
page.)  

As will be discussed in the following decision, the Board is 
granting the veteran's petition to reopen his previously 
denied claims for service connection for hypertension, a left 
ankle disability, and a psychiatric disorder other than PTSD.  
However, the Board has also determined that additional 
development on the de novo issues of entitlement to service 
connection for hypertension, a left ankle disability, and a 
psychiatric disorder other than PTSD is necessary.  In 
addition, the Board has determined that additional 
development on the issues of entitlement to service 
connection for a chronic ear infection claimed as chronic 
otitis media, a left foot disability, a disability of the 
lumbar spine to include arthritis, a right shoulder 
disability, and PTSD is necessary.  As such, the Board is 
undertaking evidentiary development with regard to these 
claims.  When the additional development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the de 
novo claims.  

The issue of entitlement to a total rating based on 
individual unemployability is deferred pending completion of 
the additional development requested with regard to the 
veteran's perfected service connection claims and final 
adjudication of these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The veteran's service-connected vertigo is manifested by 
dizziness, disorientation upon movement, 
unsteadiness/imbalance, tinnitus, and nausea.  

3.  In a June 1993 rating decision, the RO denied, in 
pertinent part, the issues of entitlement to service 
connection for hypertension, a left ankle disability, and a 
nervous disorder.  Although notified of the denial, the 
veteran did not perfect a timely appeal of this decision.  

4.  Evidence received since the June 1993 rating action bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
decide fairly the merits of the claims for service connection 
for hypertension, a left ankle disability, and a psychiatric 
disorder other than PTSD.  


CONCLUSIONS OF LAW

1.  A 30 percent rating for the service-connected vertigo, 
based upon the rating criteria in effect prior to June 10, 
1999, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.321 (2001); and 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (1998).  

2.  The June 1993 rating action, which denied service 
connection for hypertension, a left ankle disability, and a 
nervous disorder, is final.  38 U.S.C.A. § 7105(a), (d)(3) 
(West 1991); 38 C.F.R. §§ 20.200, 20.302(b), 20.1103 (1992).  

3.  The evidence received since the RO's June 1993 rating 
action is new and material, and the claims of entitlement to 
service connection for hypertension, a left ankle disability, 
and a psychiatric disorder other than PTSD are reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the November 1995 
statement of the case as well as the January 2002 
supplemental statement of the case informed the veteran of 
the evidence needed to substantiate his increased rating 
claim regarding his service-connected vertigo.  In addition, 
the discussion in the November 1999 statement of the case 
informed the veteran of the evidence needed to substantiate 
his petition to reopen his previously denied claims for 
service connection for hypertension, a left ankle disability, 
and a psychiatric disability other than PTSD.  As such, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  In addition, the veteran has undergone multiple 
pertinent VA examinations during the current appeal.  
Consequently, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

A.  Rating Regarding Service-Connected Vertigo

1.  Factual Background

According to the service medical records, in February 1989, 
the veteran complained of a history of vertigo.  Bedrest and 
medication were prescribed.  In July 1989, he was treated for 
acute labyrinthitis, including symptoms of dizziness and 
staggering.  

In August 1991, the veteran sought treatment for complaints 
of lightheadedness and disequilibrium.  At that time, he 
reported having a two month history of intermittent episodes 
of vertigo and nausea which occurred primarily when he 
hyperextended his neck.  A physical examination demonstrated 
that he was alert and oriented times four.  A neurological 
evaluation was essentially normal.  

Thereafter, in May 1992, the veteran again complained of 
lightheadedness and dizziness.  Labyrinthitis was diagnosed.  
In the following month, he was treated for intermittent 
vertigo (for the past three years) with some associated 
neurological complaints, including intermittent right arm 
weakness and numbness, blurred vision, intermittent tinnitus, 
and nausea.  

According to pertinent post-service medical records, in 
November 1992, the veteran underwent a VA audiological 
examination at which time he reported having a history of 
vertigo.  He also described a gradual onset of tinnitus 
approximately five years prior to the examination.  In 
particular, he stated that he experienced a high-pitched tone 
in his right ear.  The examiner recommended that the veteran 
undergo an evaluation by an ears, nose, and throat 
specialist.  

In December 1992, the veteran underwent a VA general medical 
examination, at which time he reported having a history of 
vertigo.  A physical examination of the veteran's head, eyes, 
ears, nose, and throat was benign.  In pertinent part, the 
examiner provided an impression of vertigo.  

A December 1992 VA outpatient medical record reflects the 
veteran's history of vertigo.  In May 1993, he sought 
treatment for complaints of disorientation when he moved.  
The examiner concluded that the veteran did not have true 
vertigo.  

In June 1993, the veteran underwent a VA audiological-ear 
disease examination, at which time he complained of a 
spinning sensation, unsteadiness, occasional nausea, and 
intermittent tinnitus which was not localized.  A physical 
examination demonstrated external auditory canals and 
tympanic membranes to be within normal limits as well as no 
evidence of spontaneous nystagmus or acute, subacute, or 
chronic disease.  In pertinent part, the examiner provided an 
assessment of vertigo which was likely peripheral in origin 
but explained that this condition had not been documented 
with objective measures due to the fact that the veteran had 
not been symptomatic during electronystagmogram (ENG) and 
Cowart's testing.  

Between July 1993 and January 1994, the veteran received 
almost monthly VA treatment for vertigo.  The July 1993 
treatment record noted that the veteran was experiencing 
imbalance with his vertigo spells.  An October 1993 report 
included the veteran's complaints of dizziness.  In November 
1993, the examiner concluded that the veteran's history was 
most suggestive of peripheral vestibular disease.  In January 
1994, an examiner determined that the veteran's dizziness was 
likely functional.  

Based on these service, and post-service, medical records, 
the RO, by a November 1994 rating action, granted service 
connection for vertigo.  In addition, the RO assigned a 
10 percent evaluation to this disability, effective from 
August 22, 1992, the day following the veteran's discharge 
from active military duty.  

Following notification of this award, the veteran perfected a 
timely appeal with respect to the initial compensable rating 
of 10 percent assigned to this service-connected disability.  
According to the pertinent evidence received during the 
current appeal, between July 1992 and August 1999, the 
veteran received periodic VA treatment for vertigo, also 
described as benign paroxysmal vertigo and benign paroxysmal 
postural vertigo.  These reports indicate that the 
symptomatology associated with the veteran's vertigo includes 
dizziness, disorientation upon movement, imbalance, and 
nausea.  An ENG completed in July 1992 provided normal 
results, and electroencephalograms (EEG) conducted in 
February 1995 and May 1995 were essentially normal.  

In April 2000, the veteran underwent a VA ear disease 
examination, at which time he reported experiencing continued 
episodic vertigo since 1984.  He described these episodes as 
lasting seconds and as typically manifested by his rolling 
over in bed or bending over to tie his shoes.  He stated that 
medication that he had previously taken for his vertigo did 
not alleviate his symptoms.  The examiner provided an 
impression of positional vertigo and expressed his opinion 
that this condition may require further testing with 
electronystagmography to determine if there is any additional 
underlying cause.  

At a May 2000 VA audiological examination, the veteran 
complained of vertigo, bilateral constant tinnitus, and 
hearing loss.  The audiologist diagnosed mild sensorineural 
hearing loss through 4000 Hertz bilaterally as well as 
moderately severe hearing loss from 6000 Hertz through 
8000 Hertz bilaterally and recommended that the veteran be 
seen by an ear, nose, and throat physician for evaluation of 
chronic ear infections and vertigo.  

2.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, this is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

Review of the claims folder indicates that the RO has rated 
the veteran's vertigo analogous to Diagnostic Code 6204, 
which rates impairment resulting from chronic labyrinthitis 
and peripheral vestibular disorders.  In this regard, the 
Board notes that, during the course of the appeal, the 
schedular criteria by which diseases of the ear and other 
sense organs are rated changed.  See 64 Fed. Reg. 25210 (May 
11, 1999), as codified at 38 C.F.R. § 4.87, Diagnostic Code 
6204 (2001).  The new criteria became effective on June 10, 
1999.  Therefore, adjudication of the veteran's rating claim 
for his service-connected vertigo must include consideration 
of both the old and the new criteria.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id. 

Prior to June 1999, evidence of moderate chronic 
labyrinthitis with tinnitus and occasional dizziness 
warranted the assignment of a 10 percent disability rating.  
38 C.F.R. § 4.87, Diagnostic Code 6204 (1998).  Evidence of 
severe chronic labyrinthitis with tinnitus, dizziness, and 
occasional staggering was necessary for the assignment of a 
30 percent disability evaluation.  Id.  A rating higher than 
30 percent was not warranted under this diagnostic code.  Id.  

Since June 10, 1999, evidence that a peripheral vestibular 
disorder has resulted in occasional dizziness warrants the 
assignment of a 10 percent disability evaluation.  38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (2001).  Evidence that a 
peripheral vestibular disorder has caused dizziness and 
occasional staggering will result in the grant of a 
30 percent disability rating.  Id.  An evaluation greater 
than 30 percent is not warranted under this diagnostic code.  
Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected vertigo is more severe than the current 
compensable rating of 10 percent indicates.  In particular, 
the veteran has complained of dizziness, staggering, and 
tinnitus.  Such descriptions are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, the veteran's descriptions of his service-connected 
vertigo must be considered in conjunction with the clinical 
evidence of record as well as the pertinent rating criteria.  

In this regard, the Board notes that the relevant medical 
records received during the current appeal indicate that the 
veteran's experiences dizziness, disorientation upon 
movement, unsteadiness/imbalance, tinnitus, and nausea.  
These findings clearly support a disability evaluation of 
30 percent for his service-connected vertigo under the rating 
criteria in effect prior to June 10, 1999.  See, 38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (1998) (which required evidence 
of tinnitus, dizziness, and occasional staggering for the 
assignment of a 30 percent disability evaluation).  

A disability evaluation greater than 30 percent cannot be 
awarded under either the old, or the new, rating criteria.  
Id.  See also, 38 C.F.R. § 4.87, Diagnostic Code 6204 (2001).  
Further, at no time during the appeal period has a schedular 
rating greater than 30 percent been warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

In the present case, the RO has not discussed the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the schedular evaluation in 
this case is not inadequate.  Specifically, a schedular 
rating greater than the initially assigned evaluation of 
10 percent is provided for the veteran's service-connected 
vertigo under Diagnostic Code 6204.  See, 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (1998) and 38 C.F.R. § 4.87, Diagnostic 
Code 6204 (2001).  The medical evidence of record supports a 
higher rating of 30 percent for this service-connected 
disability.  The schedular rating criteria does not provide 
for a higher rating.  

Second, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
Specifically, it is not shown by the evidence of record that 
the veteran has required any recent hospitalization for his 
service-connected vertigo.  Also, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the veteran's 
claim regarding the initial rating assigned to his 
service-connected vertigo.  This disability is appropriately 
rated under the applicable schedular criteria.  See, 
38 C.F.R. § 4.87, Diagnostic Code 6204 (1998) and 38 C.F.R. 
§ 4.87, Diagnostic Code 6204 (2001).  

B.  Petition To Reopen Previously Denied Claims For Service 
Connection For Hypertension, A Left Ankle Disability, And A 
Psychiatric Disability Other Than PTSD

1.  Factual Background

Service medical records reflected elevated blood pressure 
readings at various times during the veteran's active 
military duty, including 140/98 in December 1986; 138/98, 
136/100, 140/100, 142/94, and 140/98 in May 1987; and 140/90 
in May 1988.  With regard to the veteran's left ankle, 
relevant service medical records demonstrated tendinitis of 
the left ankle of unknown etiology in July 1981 and 
retrocalcaneal bursitis in August 1981.  In addition, with 
regard to the veteran's psychiatric symptoms, the pertinent 
service medical records indicated a June 1980 referral to the 
mental health clinic for a situational reaction, March 1985 
findings of "lightness" probably secondary to stress, his 
June 1989 complaints of nervous trouble, and his March 1990 
request for a referral due to stress (including the 
assessment of an adjustment disorder with a depressed mood at 
that time).  

According to post-service medical records, in November 1992, 
the veteran sought treatment for complaints of ankle pain.  
On the same day, the veteran underwent a VA joints 
examination, at which time he complained of left ankle pain 
since service.  A physical examination demonstrated 
10 degrees of dorsiflexion, 45 degrees of plantar flexion, no 
swelling or tenderness, the ability to perform a satisfactory 
heel and toe walk, and the ability to squat and rise.  X-rays 
taken of the veteran's left ankle showed no evidence of 
fracture, soft tissue swelling, or bony abnormalities.  The 
examiner concluded that the examination showed no significant 
left ankle abnormalities and provided an impression of a 
history of ankle arthritis which was asymptomatic at the time 
of the evaluation.  

At a VA general medical examination conducted several weeks 
later in December 1992, the veteran reported having had a 
history of hypertension for the previous 11 to 12 years and 
having a history of left ankle arthralgia.  A physical 
examination demonstrated a regular heart rate and rhythm 
without gallop, murmur, or rub; no clubbing, cyanosis, or 
edema of the extremities; grossly intact sensory and motor 
systems; a grossly intact neurological system; and a normal 
gait.  The examiner provided the following pertinent 
impressions:  hypertension and left ankle arthralgias.  

In January 1993, the veteran underwent a VA mental disorders 
examination, at which time he complained of nervousness and 
depression since service.  He also reported having 
experienced, for the past three years, anxiety attacks, 
including tightness in the chest, palpitations, shortness of 
breath, weakness, dizziness, and numbing sensations over his 
body.  The veteran denied any delusions or hallucinations.  
Objective findings on examination demonstrated fair judgment, 
no insight into the nature of his condition, intact recent 
and remote memory, orientation times three (time, place, and 
person), and no evidence of any psychotic process or paranoid 
ideations.  The examiner diagnosed a moderate generalized 
anxiety reaction with panic attacks.  

Based on these service, and post-service, medical records, 
the RO, by a June 1993 rating action, denied service 
connection for hypertension, a left ankle disability, and a 
nervous disorder.  Specifically, the RO denied service 
connection for hypertension on the basis that a diagnosis of 
such a disability was not made during service or on last 
examination.  In addition, the RO denied service connection 
for a left ankle disability on the basis that no such chronic 
disorder was found in service or on last examination.  The RO 
denied service connection for a nervous disorder because, 
although he was treated for a situational reaction during 
service, no chronic disability was shown at that time or on 
last examination.  

Also in June 1993, the RO notified the veteran of this 
decision.  In December 1993, the RO received from the veteran 
a notice of disagreement with this denial.  Although in 
January 1994, the RO furnished the veteran a statement of the 
case concerning these claims, the veteran did not file a 
timely substantive appeal to perfect his appeal.  

In July 1994, the RO received from the veteran a statement in 
which he expressed his desire to pursue his psychiatric and 
left ankle claims.  By a letter dated in August 1994, the RO 
explained to the veteran that the time limit for submission 
of his substantive appeal had expired, that the denial of his 
service connection claim had therefore become final, that the 
agency had canceled his appeal because he had not filed a 
timely substantive appeal, and that he could reopen his claim 
by submitting new and material evidence.  

Thereafter, in September 1994, the RO received the veteran's 
current petition to reopen his previously denied claims for 
service connection for hypertension, a left ankle disability, 
and a psychiatric disorder.  In support of this petition, the 
veteran continued to assert that he incurred these 
disabilities during his active military duty.  He also 
submitted copies of VA and private medical records reflecting 
post-service treatment for, and examination of, his 
cardiovascular system, left ankle condition, and psychiatric 
system.  

With regard to the veteran's hypertension, the Board notes 
that the additional evidence received since the previous 
denial of this claim in June 1993 reflects findings of 
elevated blood pressure readings and diagnoses of 
hypertension.  In particular, in a May 1998 letter, a private 
physician noted that he had reviewed service medical records 
brought to him by the veteran and that these reports 
indicated elevated blood pressure readings during the 
veteran's active military duty.  Additionally, the physician 
expressed his opinion that "[t]here is adequate 
documentation in . . . [the veteran's] record of hypertension 
which developed while . . . [he was] on active duty."  

With regard to the veteran's left ankle condition, the Board 
notes that the additional evidence received since the 
previous denial of this claim in June 1993 reflects continued 
complaints of pain and swelling in his left ankle.  
Specifically, VA x-rays taken of the veteran's left ankle in 
December 1994 showed a posterior calcaneal enthesophyte.  
Subsequently, at a January 1996 VA general medical 
examination, the examiner acknowledged these complaints and 
noted that the veteran had the following ranges of motion of 
his left ankle:  dorsiflexion of 10 degrees, plantar flexion 
of 30 degrees, inversion of 15 degrees, and eversion of zero 
degrees.  The examiner diagnosed, in pertinent part, 
post-traumatic dysfunction of the left ankle.  In October 
1997, the veteran was given ankle braces and instructed to 
return to the clinic in six months.  

With regard to the veteran's psychiatric condition, the Board 
notes that the additional evidence received since the 
previous denial of this claim in June 1993 reflects periodic 
private treatment from November 1992 to November 1999, for a 
psychiatric disorder, variously diagnosed as anxiety, 
depression, an adjustment disorder, and a panic disorder with 
agoraphobia.  

2.  Analysis

As previously noted in this decision, in June 1993, the RO 
determined that the medical evidence of record did not 
demonstrate that the veteran had chronic hypertension, a 
chronic left ankle disability, or a chronic psychiatric 
condition associated with his active military duty.  
Therefore, the RO denied the veteran's claims of entitlement 
to service connection for hypertension, a left ankle 
disability, and a nervous disorder.  

Also in June 1993, the RO notified the veteran of this 
decision.  In December 1993, the RO received from the veteran 
a notice of disagreement with this denial.  Although in 
January 1994, the RO furnished the veteran a statement of the 
case concerning these service connection claims, the veteran 
did not file a timely substantive appeal to perfect his 
appeal.  Consequently, the RO's June 1993 denial of service 
connection for hypertension, a left ankle disability, and a 
nervous disorder became final.  38 U.S.C.A. § 7105(a), (d)(3) 
(West 1991); 38 C.F.R. §§ 20.200, 20.302(b), 20.1103 (1992).  

However, the veteran may reopen his claims by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

By the June 1993 rating action, the RO denied service 
connection for hypertension on the basis that a diagnosis of 
such a disability was not made during service or on last 
examination.  The additional evidence received since this 
prior final denial includes medical records reflecting 
post-service diagnoses of hypertension.  In addition, in a 
May 1998 letter, a physician expressed his opinion, after 
reviewing service medical records, that the veteran's 
hypertension developed while he was on active duty.  

As this private physician has provided a diagnosis of 
hypertension and has expressed an opinion that such a 
disability is associated with the veteran's active military 
duty, the Board finds that the doctor's May 1998 statement is 
clearly probative of the central issue in the veteran's 
hypertension claim.  Specifically, this private medical 
statement bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for hypertension.  See, 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for 
hypertension in June 1993 is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for hypertension.  
See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

Also by the June 1993 rating action, the RO denied service 
connection for a left ankle disability and for a nervous 
disorder on the basis that no such chronic disorder was found 
in service or on last examination.  The additional evidence 
received since these prior final denials includes 
post-service medical records indicating radiographic findings 
of a posterior calcaneal enthesophyte, a diagnosis of 
post-traumatic dysfunction of the left ankle, and treatment 
for a psychiatric disorder, variously diagnosed as anxiety, 
depression, an adjustment disorder, and a panic disorder with 
agoraphobia.  

As this additional medical evidence reflects a diagnosis of 
post-traumatic dysfunction of the left ankle as well as 
multiple psychiatric diagnoses soon after his discharge from 
active military duty, the Board finds that these medical 
reports are clearly probative of the central issue in the 
veteran's left ankle and psychiatric claims.  Specifically, 
these additional medical records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and, by themselves or 
in connection with evidence previously assembled, are so 
significant that they must be considered in order to decide 
fairly the merits of the claims for service connection for a 
left ankle disability and for a psychiatric disorder other 
than PTSD.  See, 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denials of service connection for a 
left ankle disability and a psychiatric disorder in June 1993 
is new and material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as a 
basis to reopen the veteran's claims for service connection 
for a left ankle disability and a psychiatric disorder other 
than PTSD.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

Although the Board has determined that new and material 
evidence sufficient to reopen the previously denied claims 
for service connection for hypertension, a left ankle 
disability, and a psychiatric disorder other than PTSD has 
been received, the Board has also determined that additional 
development on the de novo claims for service connection for 
hypertension, a left ankle disability, and a psychiatric 
disorder other than PTSD is necessary.  As such, the Board is 
undertaking evidentiary development with regard to these 
claims.  When this additional development is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing these 
de novo claims.  


ORDER

A 30 percent disability rating for the service-connected 
vertigo is granted, subject to the provisions governing the 
payment of monetary benefits.  

New and material evidence having been received, the veteran's 
claims of entitlement to service connection for hypertension, 
a left ankle disability, and a psychiatric disorder other 
than PTSD are reopened.  To this extent, the appeal is 
granted.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

